Citation Nr: 1519423	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-21 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle condition.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon an initial review of the record, the Board finds further development is required prior to the adjudication of this claim of service connection for a right ankle condition.  

The May 2010 VA examiner provided a negative nexus opinion between the Veteran's right ankle condition and service.  It was explained that right ankle pain was not caused by or a result of right ankle sprains.  Further, the joint itself was fine and there were no secondary changes compatible with chronic joint problems.  However, in a VA orthopedic surgery clinic note the Veteran was provided a diagnosis of chronic right ankle lateral ligament instability and chronic pain.  It was also noted that the Veteran brought in medical records indicating symptoms dating back to his time in service with no intervening trauma.  See VA treatment record from October 27, 2014.   Due to the somewhat conflicting medical evidence regarding the chronicity of the Veteran's condition, the Board finds a new VA examination is necessary to determine that nature and etiology of the Veteran's right ankle condition.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed appropriate is conducted, the RO or AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's right ankle condition.  The claims folder, to include any records maintained in the electronic system, must be reviewed in conjunction with the examination.  The examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current right ankle condition that was either (1) caused by active duty service or (2) is etiologically related to active duty service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Then, the RO should readjudicate the issue of entitlement to service connection for a right ankle condition.  If service connection for a sleep disorder remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




